

117 HJ 18 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 18IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Hern submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  —1.No person who has served three terms as a Representative shall be eligible for election to the House of Representatives. For purposes of this section, the election of a person to fill a vacancy in the House of Representatives shall be included as one term in determining the number of terms that such person has served as a Representative if the person fills the vacancy for more than one year.2.No person who has served two terms as a Senator shall be eligible for election or appointment to the Senate. For purposes of this section, the election or appointment of a person to fill a vacancy in the Senate shall be included as one term in determining the number of terms that such person has served as a Senator if the person fills the vacancy for more than three years.3.No term beginning before the date of the ratification of this article shall be taken into account in determining eligibility for election or appointment under this article..